Citation Nr: 1200103	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  04-18 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependent's Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.  

(A decision on the appellant's sister's claim will be the subject of a separate document.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues on appeal were last before the Board in October 2010 when the claims were denied.  The appellant appealed the Board's October 2010 denial to the United States Court of Appeals for Veterans Claims (the Court).  In an April 2011 Order, the Court remanded the October 2010 decision back to the Board for action consistent with the terms of a Joint Motion of Remand (Joint Motion).  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.  


REMAND

The Joint Motion for remand referenced in the introduction above, faulted the Board's October 2010 decision for relying upon the report of a May 2010 VA examination in denying the appellant's claim.  It was specifically noted in the Joint Motion that the May 2010 examination report was inadequate as it proffered a single sentence, cursory opinion regarding the etiology of the cause of the Veteran's death without adequate rationale or reference to medical support.  The Joint Motion found that the examiner who conducted the May 2010 VA examination supported the opinion by citing to the fact that there were no medical facts identified in the claims file to support the appellant's assertion that the Veteran's exposure to Agent Orange caused his acute myelocytic leukemia (AML).  The Joint Motion found fault in the examiner's failure to explain whether there was any basis in the medical literature not included in the claims file which proves or disproves a relationship between the Veteran's AML and his military service, to include exposure to herbicides such as Agent Orange.  The Board finds claim of entitlement to service connection for the cause of the Veteran's death must be remanded.  The examiner who conducted the May 2010 VA examination should be contacted and requested to determine if there was any basis in any medical literature which establishes a relationship between the Veteran's AML and his military service, to include exposure to herbicides such as Agent Orange.  

The appellant has argued that the Veteran was exposed to benzene while on active duty through exposure to fuels and herbicides and that this exposure resulted in the AML which was the ultimate cause of the Veteran's death.  The extent, if any, of exposure to benzene the Veteran underwent while on active duty is unknown.  Additionally, the extent of possible post-service exposure the Veteran had to the substance has never been determined.  The appellant should be provided with another chance to demonstrate the extent of the Veteran's exposure to benzene.  The Veteran's post-service activities including employment should also be explored to determine if there was potential post-service exposure to benzene.  

Evidence now on file suggests that one element in Agent Orange may be benzene.  It is unclear whether exposure to a benzene derivative as might be found in Agent Orange is the equivalent of direct exposure to benzene.  There is evidence now on file which suggests some relationship between benzene exposure and AML.

The claim of entitlement to DEA is inextricably intertwined with the claim of entitlement to service connection for the cause of the Veteran's death and must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that he provide evidence as to the extent of actual benzene exposure the Veteran had during active duty.  Request that the appellant provide a synopsis of the Veteran's post-service employment and whether there was a possibility of the Veteran's exposure to benzene after his discharge from active duty.  

2.  Request an opinion from the VA's Chief of Public Health and Environmental Hazards concerning whether exposure to a benzene derivative, such as the dioxin in Agent Orange, and/or diesel or jet fuel, provides actual exposure to benzene or the chemical equivalent thereof.  The supporting rationale is requested.  The claims folders should be made available to and reviewed by the Chief prior to entering any opinion.

3.  Thereafter, contact the examiner who promulgated the May 2010 VA examination report and request that he conduct a search of the medical literature to determine if there is any medical evidence which establishes a relationship between the Veteran's AML and his military service, to include exposure to herbicides such as Agent Orange or benzene or derivatives thereof.  After a review of the literature is conducted, the examiner must provide an amended opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's AML was etiologically linked to his active duty service including exposure to herbicides or other solvents.  (Inform the examiner that the term, "as likely as not," does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the examiner's conclusion as it is to find against it.)  A complete rationale for the amended opinion must be provided.  The rationale must be supported, to the extent possible, by citations to the medical literature in the claims file and in the research conducted by the examiner as set out above.  The research already in the claims folder should be reconciled with any opinion entered.  If the examiner determines that any opinion cannot be provided without resort to speculation, the examiner must so state and then provide a rationale for why it was determined that the requested opinion cannot be provided without resort to speculation.  

If the examiner who promulgated the May 2010 VA examination report is not available, make arrangements to have the requested opinion provided by another, suitably qualified health care professional.  

4.  After the above has been completed to the extent possible and after any additional developed deemed to be necessary is conducted, the AMC/RO should review the claims files, to include all evidence received since the most recent supplemental statement of the case, and determine if the claims may be granted.  If any benefit for which an appeal has been perfected remains denied, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


